       Case 5:20-cv-00202-gwc Document 11-2 Filed 02/03/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF VERMONT

SAMUEL KERSON,                              )
Plaintiff,                                  )
                                            )
v.                                          )        No. 5:20-cv-00202-gwc
                                            )
VERMONT LAW SCHOOL, INC.,                   )
Defendant.                                  )
                                            )
                                            )

                  DECLARATION OF SHIRLEY JEFFERSON

I, Shirley Jefferson, do hereby state and declare:

      1.     I am Associate Dean for Student Affairs and Diversity and Associate

Professor of Law at Vermont Law School. I have been employed at Vermont Law

School since 1999. I have personal knowledge of the facts and information

contained in this Declaration.

      2.     As a VLS graduate and a person of color myself, I have had a special

connection with students of color at VLS, in addition to my many other functions as

an administrator and member of the faculty.

      3.     The Kerson mural that is the subject of this litigation was already in

place on a wall Chase Hall when I was first employed at VLS. The room at Chase

Hall where the mural resides is a common room which students use as study area.

Even though I was not initially employed in a student affairs position, students of

color began coming to me to ask whether I had seen the mural, and to express their

discomfort with it.

      4.     After I moved into the Associate Dean position in 2001, students of
        Case 5:20-cv-00202-gwc Document 11-2 Filed 02/03/21 Page 2 of 5




color and some white students as well came to me from time to time to express their

discomfort with the mural. While I could understand the students’ concerns, given

the way the mural depicts the enslaved African people in a cartoonish, almost

animalistic style, I generally urged the students to let the matter lie, as making an

issue of it would likely provoke controversy and division. I counseled the students

that they were at VLS to obtain a legal education, and that they should concentrate

on their studies.

      5.     In a March 2013 meeting of the VLS Diversity Committee, which I

chaired, the issue of the mural and possible removal of it was discussed. While

several students of color and at least one faculty member expressed their discomfort

with the mural, the consensus was that the number of students pressing the issue

was not sufficient to present a resolution to the Student Bar Association, or to

persuade the Administration to remove the mural.

      6.     In October 2014, at a subsequent meeting of the Diversity Committee,

the mural was again the subject of much discussion. It was agreed at that meeting

that a series of plaques explaining the purpose of the mural and its intent to depict

the shameful history of slavery as well as Vermont’s role in the Underground

Railway would be placed next to the mural. Plaques were created and placed by the

mural prior to the next annual MLK Day.

      7.     Between March 2013 and the spring of 2020, whenever the issue of the

mural was raised by a student or students of color, I continued to encourage the

students just to ignore the mural and to concentrate on their studies, as issues such
           Case 5:20-cv-00202-gwc Document 11-2 Filed 02/03/21 Page 3 of 5




as the Black Lives Matter movement had caused considerable division on campus. I

believed the plaques explaining the mural would alleviate some of the discomfort

with it.

        8.      When George Floyd was murdered in Minneapolis in early 2020,

however, I realized that I could no longer suggest that the students who were deeply

offended—hurt—by the presence of the mural should “go along to get along,” and

that institutional racism in this country was so pervasive that we needed to address

it on every level.

        9.      Vermont Law School’s stated mission is “[t]o educate students in a

diverse community that fosters personal growth and that enables them to attain

outstanding professional skills and high ethical values with which to serve as

lawyers and environmental and other professionals in an increasingly technological

and interdependent global society."1

        10.     When I looked at the mural again, I concluded that the mural, with its

depiction of the enslaved Africans as cartoonish caricatures, was part of the problem

and inconsistent with the Law School’s mission no matter if the intentions that led

to its creation were good.

        11.      I could no longer urge the students to overlook what the mural’s

presence said about the atmosphere at VLS for students of color. (To be clear, there

were faculty and staff members and white students as well who found the mural

insensitive and offensive, but the impact of the mural was felt most acutely by


1
  History & Mission, Vermont Law School, https://www.vermontlaw.edu/community/about-vls/history-mission
(last visited January 29, 2021)
        Case 5:20-cv-00202-gwc Document 11-2 Filed 02/03/21 Page 4 of 5




students of color.)

      12.      I approached Dean McHenry to say I thought the mural had to be

removed, and perhaps replaced with something positive. Perhaps coincidentally,

one of the students who had been most active in objecting to the mural, Jameson

Davis, presented a petition calling for removal of the mural the next day. A copy of

the petition is attached to Jameson Davis's declaration. By then I had concluded

that even if the issue tore the campus apart, it was time for the mural to go.

      13.      Discussion about what to do with the mural focused at first on

painting over it, as we were initially unaware of the Visual Artists Rights Act.

When we were alerted to the law and the rights of the artist, the administration

notified the artist of the Law School’s intention to paint over or remove the mural.

In the meantime, the school covered the mural with a cloth curtain, as other options

were explored.

      14.      The temporary curtain, which remains in place at this time, is not a

satisfactory long-term solution to me or to those who are offended by the presence of

the mural, as it allows access to the mural, and is a constant reminder that the

mural is still there. While it would be preferable to have the mural permanently

removed, the Law School’s decision to affix to the wall acoustical panels that hide

the mural, making it inaccessible, is a compromise solution.



I declare under the pains and penalties of perjury that these statements are true

and correct.
Case 5:20-cv-00202-gwc Document 11-2 Filed 02/03/21 Page 5 of 5
